United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-1155
Issued: January 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 4, 2017 appellant, through counsel, filed a timely appeal from a December 6,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish total disability
during the periods March 18 to June 4, 2013 and July 22 to September 6, 2013 due to her
accepted employment conditions.
FACTUAL HISTORY
On March 12, 2014 appellant, then a 59-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that, as a result of factors of her federal employment, she
suffered pain in her left arm, left hand, and shoulder. She also noted a back spasm. Appellant
alleged that her job on the flat sorting machine (FSM) was to pull heavy mail trays, mail tubs,
and heavy bundles of magazines using her left hand and arm to slide and separate mail in a tub
on the automation machine. She explained that she first became aware of her condition on
December 12, 2012 and first realized that it was caused or aggravated by her federal employment
on March 15, 2013. Appellant indicated that she had initially filed a notice of recurrence (Form
CA-2a), rather than a new occupational disease claim.3 She stopped work on March 15, 2013.
By decision dated June 13, 2014, OWCP initially denied appellant’s occupational disease
claim. On June 19, 2014 appellant, through counsel, requested a hearing before an OWCP
hearing representative. By decision dated February 18, 2015, the hearing representative found
that further development of the medical evidence was necessary. He, therefore, set aside the
June 13, 2014 denial and remanded the case for referral to a second opinion physician. On
June 15, 2015 OWCP accepted appellant’s claim for cervical sprain, thoracic sprain, lumbar
sprain, and lumbosacral sprain, based upon the opinion of second opinion physician, Dr. Jeffrey
Lakin, a Board-certified orthopedic surgeon.4 However, it indicated that the condition had
resolved by April 21, 2015. By separate decision of the same date, OWCP denied appellant’s
claim for internal derangement of her left shoulder, cervical radiculopathy, bilateral carpal tunnel
syndrome, and internal derangement of the right thoracic spine.
On January 4, 2016 appellant filed claims for compensation (CA-7 forms) for the periods
March 18 through June 13, 2013 and July 22 through September 6, 2013.
In support of appellant’s claims for wage-loss compensation, OWCP received reports
from appellant’s treating physician, Dr. Mark A.P. Filippone, a Board-certified physiatrist, as
well as a supplemental narrative statement from appellant.
In a June 13, 2013 duty status report (Form CA-17), Dr. Filippone noted that on
October 21, 2003 appellant felt a cramp in her upper back and left arm while lifting a heavy bag.
3

Appellant had filed prior claims before OWCP. OWCP accepted that on November 27, 2009, appellant
sustained an aggravation of preexisting contusion of the left wrist under OWCP File No. xxxxxx414; OWCP also
accepted that on October 21, 2003, appellant suffered a cervical strain and left shoulder strain under OWCP
File No. xxxxxx443; OWCP accepted appellant’s September 1, 2003 occupational disease claim for bilateral carpal
tunnel syndrome arising out of the claimed work activities under OWCP File No. xxxxxx447; and OWCP accepted
appellant’s August 13, 2001 occupational disease claim for left arm sprain under OWCP File No. xxxxxx376.
4

Dr. Lakin was not asked and did not address appellant’s disability status during the periods in question.

2

He provided work restrictions indicating that she could return to work for eight hours a day,
lifting a maximum of 10 pounds, and pushing/pulling a maximum of 20 pounds.
A handwritten note from an R.B. dated June 18, 2013, related that there was no work
available within the restrictions appellant had provided.
In a supplemental statement dated June 19, 2013, appellant explained that she underwent
left shoulder surgery on October 27, 2010 due to a work injury. When she returned to work in
October 2011 she was placed on a four-hour work schedule. Appellant met with a reasonable
accommodations committee on April 22, 2013 to discuss a rehabilitation position. She was
asked to provide a report from her treating physician which clarified her medical situation and
restrictions. Appellant explained that she returned to work on June 16, 2013, but was sent home
after two hours. She returned to work again on June 17, 2013, but was again sent home from
work after two hours. On June 17, 2013 the employing establishment offered appellant a
modified job, which required her to lift 20 pounds. The job offer was dated June 6, 2013. When
appellant returned to work on June 18, 2013 she was sent home because no work was available
within her restrictions.
In a report dated July 24, 2013, Dr. Filippone noted that he reexamined appellant that day
and that she was being followed for bilateral carpal tunnel syndrome related to OWCP File No.
xxxxxx447. He explained that while he had allowed her to return to work on June 14, 2013 on a
full-time limited-duty basis, employing establishment management did not allow her to return to
work.
On September 4, 2013 Dr. Filippone, reported that appellant last worked for the
employing establishment on March 14, 2013. He indicated that she visited him on March 15,
2013 and that he took her off work on that date due to worsening of her neck, left shoulder, and
left wrist conditions. Dr. Filippone indicated that appellant had been working in rewrap for years
and on October 11, 2011 her job changed from working four hours per day on the FSM to five
hours per day on September 12, 2012. He noted that he had allowed her to return to work
full-time limited duty in June 2013. Dr. Filippone noted that appellant continued working on the
FSM for five hours per day until she was taken off of work on August 15, 2013. He opined that
her job duties over one and half years resulted in a material worsening of her condition and
would be a new occupational disease, noting that she was given a new job on June 20, 2013
which increased her lifting, pushing, pulling, and lifting up to 20 pounds for eight hours a day
and also required that she work on the FSM. Dr. Filippone opined that appellant had a new
occupational disease claim secondary to working on the FSM. He noted her status as post left
open shoulder surgery, internal derangement of the left shoulder/arm. Dr. Filippone further
opined that appellant’s cervical radiculopathy was aggravated by the strenuous, repetitive
activity which aggravated her left shoulder injury and cervical radiculopathy. He opined that this
was a new injury status post returning to work referable to the left shoulder following the
shoulder surgery and cervical radiculopathy.
OWCP continued to receive reports from Dr. Filippone regarding his treatment of
appellant in 2014.

3

By letter dated January 14, 2016, OWCP informed appellant that further information was
necessary to support her claims for wage-loss compensation and afforded her 30 days to submit
the requested information.
By decision dated March 30, 2016, OWCP denied appellant’s claims for compensation
for the periods March 18 through June 14, 2013 and July 22 through September 6, 2013.
On April 19, 2016 appellant, through counsel, requested a hearing before a representative
with OWCP’s Branch of Hearings and Review. During the hearing, held on September 27,
2016, she repeated her earlier explanation regarding the duties of her position and her medical
care. Appellant described in greater detail how, in September 2012, her job duties changed when
she began working on the FSM 1000, where the mail was much heavier and she had to stand five
or six hours straight. She noted that she left work on March 15, 2013 and returned in midJune 2013, but that the employing establishment sent her home after she clocked in because they
wanted her to work the FSM and Dr. Filippone indicated that she could not work on that
machine. Appellant also indicated that she accepted the June 2013 offer on September 9, 2013.
She noted that she was no longer working in any capacity.
By decision dated December 6, 2016, the hearing representative affirmed OWCP’s
March 30, 2016 decision. She noted that, during the periods March 18 to June 4, 2013 and
July 22 to September 6, 2013, appellant was partially disabled and was compensated for partial
disability under OWCP File No. xxxxxx443. The hearing representative noted that the record
was devoid of any medical evidence demonstrating that appellant was totally disabled during
these claimed periods, due to this accepted claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden proof to establish the
essential elements of his or her claim by the weight of the evidence.6 For each period of
disability claimed the employee has the burden of proof to establish that she was disabled from
work as a result of the accepted employment injury.7 Whether a particular injury caused an
employee to become disabled from work and the duration of that disability, are medical issues
that must be proved by a preponderance of probative and reliable medical opinion evidence.8
The claimant must submit medical evidence showing that the condition claimed is
disabling.9 The evidence submitted must be reliable, probative, and substantial.10 The
physician’s opinion must be based on the facts of the case and the complete medical background
5

Supra note 2.

6

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).

7

Id.

8

See Edward H. Horton, 41 ECAB 301 (1989).

9

20 C.F.R. § 10.115(f).

10

Id. at § 10.115

4

of the employee, must be one of reasonable medial certainty, and must include objective findings
in support of its conclusions.11 Subjective complaints of pain are insufficient, in and of
themselves, to support payment of continuing compensation.12 Likewise, medical limitations
based solely on the fear of a possible future injury are also insufficient to support payment of
continuing compensation.13
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.14 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of whether there is
causal relationship between the claimant’s diagnosed condition and the implicated employment
injury. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale.15 Neither the fact that a disease or condition manifests itself during a
period of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.16
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.17
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she was
totally disabled from work during the periods March 8 to June 4, 2013 and July 22 to
September 6, 2013 causally related to her accepted employment-related conditions of cervical,
thoracic, lumbar, and lumbosacral sprain.
In support of her claim, appellant submitted multiple reports from Dr. Filippone.
Dr. Filippone initially addressed her disability as of March 18, 2013 in his September 4, 2013
report. He noted that he took appellant off work after her March 15, 2013 visit, due to worsening
of her neck, left shoulder, and left wrist conditions. Dr. Filippone allowed her to return to work
in June 2013, but that she was taken off of work again on August 15, 2013. He discussed
appellant’s job duties and noted that it was his opinion that her duties resulted in a material
worsening of her condition. Dr. Filippone further opined that her cervical radiculopathy was
11

Id. at § 10.501(a)(2).

12

Id.

13

Id.

14

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

15

Leslie C. Moore, 52 ECAB 132 (2000).

16

Dennis M. Mascarenas, 49 ECAB 215 (1997).

17

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

5

aggravated by the strenuous repetitive activity which aggravated her left shoulder injury and
cervical radiculopathy. The Board notes, however, that cervical radiculopathy and left shoulder
conditions are not accepted as causally related to appellant’s 2014 occupational disease claim.
For conditions not accepted by OWCP as being employment related, it is the employee’s burden
of proof to provide rationalized medical evidence sufficient to establish causal relationship.18
None of the reports from Dr. Filippone contain medical rationale explaining how or why the
additional diagnosed conditions had been caused or aggravated by the accepted occupational
disease claim. His reports, therefore, do not establish appellant’s claim for intermittent total
disability.
In his June 13, 2013 duty status report (Form CA-17), Dr. Filippone provided work
restrictions including no lifting over 10 pounds and no pushing pulling over 20 pounds.
However, he noted appellant’s date of injury as October 21, 2003, when she felt a cramp in her
upper back and left arm while lifting a heavy bag. In this report Dr. Filippone did not relate her
work restrictions as of June 13, 2013 to her occupational disease claim of March 2014. This
report, therefore, does not establish that appellant was totally disabled from work during the
claimed period due to her accepted conditions.19
None of the other medical evidence of record addresses appellant’s claimed disability
during the periods in question.20 The medical evidence does not establish that she was totally
disabled from March 18 to June 4, 2013 and from July 22 to September 6, 2013, due to the
accepted conditions in this claim.21
As appellant has not submitted medical reports containing medical rationale relating her
claimed dates of disability to her diagnosed conditions, she has not met her burden of proof to
establish disability for the periods March 18 to June 4, 2013 and July 22 to September 6, 2013.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability
during the periods March 18 to June 4, 2013 and July 22 to September 6, 2013 due to her
accepted employment conditions.

18

See M.W., Docket No. 16-1560 (issued May 8, 2017).

19

Supra note 9.

20

Supra note 17.

21

J.S., Docket No. 14-0818 (issued August 7, 2014).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 6, 2016 is affirmed.
Issued: January 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

